          Case 1:18-cr-00259-PKC Document 326 Filed 12/08/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
UNITED STATES OF AMERICA,

                                                                        18-cr-259 (PKC)

                -against-

                                                                           ORDER

MARKO STASIV,


                                  Defendant.
-----------------------------------------------------------x

CASTEL, U.S.D.J.:

                Defendant Marko Stasiv has filed a motion for a sentence reduction pursuant to

the First Step Act of 2018, 18 U.S.C. § 3582(c)(1)(A), asserting “extraordinary and compelling

reasons” related to the COVID-19 pandemic. (Doc 311). Stasiv seeks to be placed in home

confinement for the remainder of his sentence. (Doc 324). The government has opposed his

application. (Doc 317).

                The Court previously denied Stasiv’s motion without prejudice for failure to

exhaust his Bureau of Prisons (“BOP”) remedies. (Doc 299). Stasiv submitted a request for

early release to the BOP on April 13, 2020, which was denied by the warden of MDC Brooklyn

on May 4, 2020. (Doc 311-1). He then filed the instant application for compassionate release on

June 12, 2020. The government acknowledges that Stasiv has now satisfied the statutory

exhaustion requirement. (Doc 317 at 4).

                 However, the government correctly points out that because Stasiv has a pending

appeal in the Court of Appeals challenging his conviction and sentence, the Court lacks

jurisdiction to modify the sentence under section 3582(c)(1). Griggs v. Provident Consumer
         Case 1:18-cr-00259-PKC Document 326 Filed 12/08/20 Page 2 of 7




Discount Co., 459 U.S. 56, 58 (1982) (“The filing of a notice of appeal . . . confers jurisdiction

on the court of appeals and divests the district court of its control over those aspects of the case

involved in the appeal.”); U.S. v. Ransom, 866 F.2d 574, 575 (2d Cir. 1989) (noting that this

“rule applies in criminal cases”).

               Rule 37(a), Fed. R. Crim. P. provides in the relevant part that “[i]f a timely

motion is made for relief that the court lacks authority to grant because of an appeal that has been

docketed and is pending, the court may: (1) defer considering the motion; (2) deny the motion; or

(3) state either that it would grant the motion if the court of appeals remands for that purpose or

that the motion raises a substantial issue.” The Advisory Committee Notes “anticipate[] that

Criminal Rule 37 will be used primarily if not exclusively” for three types of motions including

those made under 18 U.S.C. § 3582(c). Rule 37, Fed R. Crim. P. advisory committee’s note

(2011 amd.); see also United States v. Skelos, No. 15-cr-317 (KMW), 2020 WL 2508739, at *2

(S.D.N.Y. May 15, 2020) (denying compassionate release motion pursuant to Rule 37 where

defendant filed a notice of appeal from his sentence and judgment); United States v. Martin, No.

18-cr-834 (PAE), 2020 WL 1819961 (S.D.N.Y. Apr. 10, 2020) (same).

               For reasons that will be explained, the Court states that it would deny Stasiv’s

motion on the merits if jurisdiction were restored to the district court.

DISCUSSION

               Section 3582(c)(1)(A) of title 18 provides that “upon motion of the defendant

after the defendant has fully exhausted all administrative rights to appeal a failure of the [BOP]

to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a

request by the warden of the defendant’s facility, whichever is earlier,” a court may reduce such

defendant’s sentence if it finds that “extraordinary and compelling reasons warrant such a




                                                 -2-
          Case 1:18-cr-00259-PKC Document 326 Filed 12/08/20 Page 3 of 7




reduction.” 18 U.S.C.§ 3582(c)(1)(A)(i).1

                 Under section 3582(c)(1), district courts are permitted “to consider the full slate

of extraordinary and compelling reasons that an imprisoned person might bring before [the court]

in motions for compassionate release.” United States v. Brooker, 976 F.3d 228, 237 (2d Cir.

2020) (“Neither Application Note 1(D), nor anything else in the now-outdated version of

Guideline § 1B1.13, limits the district court's discretion.”). The Court must also consider the

“factors set forth in section 3553(a) to the extent they are applicable . . . .” 18 U.S.C. §

3582(c)(1)(A).

                 Stasiv is 33 years old and has asthma but according to his Presentence Report

(“PSR”) is otherwise in good health. (PSR ¶¶ 94–97). BOP medical records also show that he

has hypertension. (Doc. 317-1 at 1). These records indicate that Stasiv had recent medical

evaluations on September 4, 2020 and August 10, 2020. Stasiv’s asthma is currently treated with

an albuterol inhaler and his hypertension with amlodipine. (Id. at 4). At his August evaluation,

Stasiv “[d]enie[d] any recent Asthma attack, denies wheezing, denies any cough” and stated that

he “uses MDI [inhaler] about 5 times a week.” (Id. at 5). His BOP medical records also do not

indicate any hospitalizations that resulted from an asthma attack. The medical care received by

Stasiv while incarcerated has not been shown to be inadequate.

                 Current CDC guidance states that adults with asthma and hypertension “might be

at an increased risk for severe illness from COVID-19.”2 Both asthma and hypertension are



1
  Section 3582(c)(1)(A) also requires consideration of whether a sentence reduction is “consistent with the
applicable policy statements issued by the Sentencing Commission.” The Second Circuit “recently held that United
States Sentencing Guideline § 1B1.13—the policy statement ‘applicable’ to compassionate-release motions brought
by the Director of the Bureau of Prisons—is not ‘applicable’ to compassionate-release motions brought by
incarcerated defendants.” United States v. Roney, 2020 WL 6387844, at *3 n.1 (2d Cir. Nov. 2, 2020) (citing
United States v. Brooker, 976 F.3d 228, 235–36 (2d Cir. 2020)).
2
  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html#serious-
heart-conditions (last accessed Dec. 8, 2020).


                                                     -3-
           Case 1:18-cr-00259-PKC Document 326 Filed 12/08/20 Page 4 of 7




classified by the CDC as having “mixed evidence” of increased risk, which is “[d]efined as

multiple studies that reach different conclusions about the risk associated with a condition.”3 For

purposes of this motion, the Court will assume that Stasiv, at age 33 and with the above-

described conditions, is at elevated risk of serious illness or death if he were to be infected by the

COVID-19 virus.

                  The Court recognizes that individuals with pre-conditions such as asthma and

hypertension are at a heightened risk of serious consequences from the virus, if infected, whether

they are at liberty or imprisoned. A person who is at liberty, however, has an arguably greater

ability to avoid infection because of his freedom to quarantine, social distance or utilize personal

protective equipment as he chooses, options that are not always available to a person who is

incarcerated. The Court also acknowledges that a person at liberty has the freedom to select a

medical provider of his choosing in the event he contracts the virus and this, again, an

incarcerated person does not have the same option.

                  Stasiv is currently housed at CI Giles W. Dalby (“Dalby”), a BOP contracted

facility that is operated by a private corporation and located in Texas.4 Based on the available

data, the number of new cases of the virus at Dalby is at a manageable level.5 The BOP website

reports 1 confirmed active cases among inmates at Dalby and 0 reported cases for staff.6 That


3
  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/evidence-table.html (last accessed Dec. 8,
2020).
4
  Stasiv was transferred to Dalby from MDC Brooklyn after his compassionate release application was filed. (Doc.
324).
5
  In August 2020, the Department of Justice Office of Inspector General released a report of its inspection of Dalby.
Pandemic Response Report, DOJ OIG (Aug. 2020), https://oig.justice.gov/sites/default/files/reports/20-096.pdf (last
accessed Dec. 8, 2020). As of August 4th, 83 Dalby inmates had tested positive out of a total population of 1,439
inmates, and 1 inmate had died. Id. at iii. The OIG report “found that Dalby implemented strategies outlined in the
BOP’s technical directions and CDC guidance but note[d] that the BOP did not always issue technical directions to
contract prisons at the same time it issued comparable guidance to BOP-managed institutions between January and
April 2020. For Dalby, given the limited community and lack of institution spread at that time, the delays we discuss
below did not appear to have a material effect on its ability to mitigate the spread of COVID-19 during that time.”
Id. at 1 (footnote omitted).
6
  https://www.bop.gov/coronavirus/ (last accessed Dec. 8, 2020).


                                                        -4-
          Case 1:18-cr-00259-PKC Document 326 Filed 12/08/20 Page 5 of 7




other BOP facilities in other locations or the area in Texas surrounding the facility have

experienced higher numbers of COVID-19 cases does not point to an unreasonably high risk at

this facility.

                 Application of relevant section 3553(a) factors counsel against a grant of sentence

reduction. Stasiv was found guilty at trial of conspiracy to commit bank fraud and wire fraud

(Count I); wire fraud affecting a financial institution (Count 2); and aggravated identity theft

(Count 5). (Doc 261). The trial evidence convincingly demonstrated that Stasiv participated in a

scheme to defraud banks and check cashing stores. The scheme participants created a seemingly

legitimate (but in reality a sham) business in a designated location, posed as employees of the

business, created bank accounts associated with the business, and cashed payroll checks at cash

checking stores in ever-increasing amounts over the span of many weeks to build credibility with

the stores. (Sentencing Tr. 37–38; Doc. 278). These checks were drawn on the bank accounts

associated with the sham employers and would clear until the final week of the scheme (the

“bomb week”). (Id. at 38). During the bomb week, scheme participants would present larger

checks at the check cashing stores, which the stores would cash and which would then bounce

when deposited through the bank clearing system. The participants would split the profits, move

on to the next designated location, and repeat the scheme with new victims. (Id.). While

executing this scheme, participants would stay in hotel rooms obtained by using the hotel

rewards points of unsuspecting rewards program members without authorization. (PSR ¶ 43).

Stasiv was one of two team leaders who organized and directed other members of his team in the

process of opening bank accounts and cashing checks at check cashing stores. (Sentencing Tr. at

37).

                 Stasiv faced a guidelines range of 102 to 121 months imprisonment. (Sentencing




                                                -5-
             Case 1:18-cr-00259-PKC Document 326 Filed 12/08/20 Page 6 of 7




Tr. at 41–42). Despite the seriousness of the offense, the Court sentenced Stasiv to a below

guidelines sentence of principally 84 months’ imprisonment. (Id. at 43). The Court stated that

“[t]his crime is deserving of punishment. There were real people who lost money. There were

business owners who took the stand here and they suffered the losses. The notion that there were

no losses, that this money comes out of the air, is nonsense.” (Id. at 40–41). The Court further

observed that Stasiv’s intelligence, organizational skills, and leadership ability was part of “how

this scheme worked.” (Id. at 39).

                    Stasiv has served about 34 months of his 84-month below guidelines sentence.

He has been in custody since his arrest on February 27, 2018. (PSR at 2). According to the BOP

website, Stasiv’s anticipated release date accounting for good time-credit is February 14, 2024.7

By any measure, Stasiv has served less than 50% of his sentence. Reducing his sentence is

unwarranted on this record and at this time.

CONCLUSION

                    The Court has considered the time Stasiv has served in prison to date, his medical

conditions, including asthma and hypertension, conditions at his BOP facility, the ongoing

COVID-19 pandemic and all other factors cited to the Court. Taking into account all arguments

presented by Stasiv in favor of a sentence reduction and considering them both in isolation and in

combination, and considering all of the section 3553(a) factors, the Court issues the following

indicative ruling of how it would rule if jurisdiction were restored to this Court: Stasiv has not

demonstrated extraordinary and compelling reasons for a reduction in his sentence and his

motion would be DENIED without prejudice. The Clerk is directed to terminate the motion.

(Docs 311 & 324).



7
    See https://www.bop.gov/inmateloc/ (last accessed Dec. 8, 2020).


                                                         -6-
 Case 1:18-cr-00259-PKC Document 326 Filed 12/08/20 Page 7 of 7




      SO ORDERED.




Dated: New York, New York
       December 8, 2020




                              -7-
